Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicants’ election without traverse of Group I (claims 17-31, drawn to an apparatus) in the reply, filed on 05/17/2022 is acknowledged. Claims 32-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/17/2021.

Claim interpretation
 (1) In regards to the “a variation in thickness of the at least one piezoelectric device causes a vertical shift of the focus ring, and the thickness of the at least one piezoelectric device is adjustable to prevent generation of a gap between the focus ring and the focus ring supporting region” of Claim 1,
The feature is a functional result caused by use of the piezoelectric device having a variable thickness in response to applied voltage.
Consequently, when an apparatus teaches a piezoelectric device having a variable thickness in response to applied voltage, it would have the functional feature.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1) The “further comprising: a gap plate between the at least one piezoelectric device and the focus ring, wherein the variable thickness of the at least one piezoelectric device fills a gap between the focus ring supporting region and the focus ring” of Claim 21 is not clear, because the “variable thickness” means thickness is changed, thus it is not clear how the gap is filled when it is in a reduce status?
When piezoelectric device is provided, it will be considered meeting the limitation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-7, 10-12 and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Wege et al. (US 20070111339, hereafter ‘339).
Regarding to Claim 17, ‘339 teaches:
A support element capable of supporting a substrate inside the plasma process chamber (abstract, the claimed “A substrate support assembly used in a plasma processing apparatus”);
The support element 30 comprises an electro-static chuck 40 which fixes the substrate's position, and a cathode 50 (Fig. 2, [0044]), and the focus ring 80 is in a lower position with respect to the surface 110 of the support element 30 ([0050], note Fig. 2 shows the focus ring is disposed on an outer region of the cathode 50 surrounding the chuck 40, the claimed “comprising: a support having a substrate supporting region and a focus ring supporting region, the focus ring supporting region surrounding the substrate supporting region”);
The plasma control element 300 as shown in FIG. 5 can be used as a ring segment as shown in FIG. 4. Preferably, all ring segments 80a-80d of FIG. 4 are equipped with a piezo-electric element that allows an individual modification of the outer geometry of each ring segment ([0062], note the ring formed by the plasma control elements 80a, 80b, 80c, 80d is a different type of a focus ring 80, therefore, based on the “equipped with a piezo-electric element”, the focus ring of Figs. 1-2 also would have a piezo-electric element below the ring, as shown in Fig. 5, thus the equipped piezo-electric element would have disposed between the focus ring supporting region and a focus ring, the claimed “and at least one piezoelectric device disposed between the focus ring supporting region and a focus ring”);
The plasma control element 80 is realized by a focus ring that is coupled to a second voltage source 90 that can apply any kind of electric voltage or current to the focus ring 80 ([0046], and the focus ring 80 can be vertically adjusted ([0048]), and the plasma control element 300 comprises a piezo-electric foil 310 integrated inside the plasma control element 300. By applying a DC voltage to the piezo-electric foil 310, the plasma control element 300 will be bent or otherwise deformed ([0061], note the “deformed” includes a contract the size of the piezo-electric, the claimed “the at least one piezoelectric device having a variable thickness in response to applied voltage, a variation in thickness of the at least one piezoelectric device causes a vertical shift of the focus ring, and the thickness of the at least one piezoelectric device is adjustable to prevent generation of a gap between the focus ring and the focus ring supporting region”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17, 19, and 21-30 is/are rejected under 35 U.S.C. 103 as obvious over ‘339 in view of Morita et al. (US 20130288402, hereafter ‘402).
In case the applicants argue that ‘339 does not explicitly teach the piezoelectric element of ‘339 has a variable thickness in response to applied voltage, thus the 102 rejection of Claim 17 is not proper.

‘339 clearly teaches the plasma control element 80 is realized by a focus ring that is coupled to a second voltage source 90 that can apply any kind of electric voltage or current to the focus ring 80 ([0046], and the focus ring 80 can be vertically adjusted ([0048]), and the plasma control element 300 comprises a piezo-electric foil 310 integrated inside the plasma control element 300. By applying a DC voltage to the piezo-electric foil 310, the plasma control element 300 will be bent or otherwise deformed ([0061], thus, ‘339 requires vertically adjustable position of the focus ring, and the focus ring is equipped with piezo-electric element coupled to a voltage source).

‘402 is analogous art in the field of substrate processing apparatus (abstract). ‘402 teaches it is preferable that the position adjusting member 13 is a piezoelectric actuator. A piezoelectric actuator includes a piezoelectric element such as ceramic, and upon a voltage being applied thereto, a thickness of the piezoelectric actuator varies according to the applied voltage. Such change in shape of the piezoelectric actuator enables a change of the position (Fig. 2, [0082]).

Consequently, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted the feature of thickness variation depending on applied voltage, to the piezo-electric element of ‘339, for the purpose of providing change of the position for the focus ring, as required by ‘339.

Regarding to Claim 19,
‘339 further teaches piezo-electric elements may be arranged inside and outside the plasma control element to increase the achievable amount of deformation (FIG. 7) ([0063]), and By applying a DC voltage to the piezo-electric foil 310 ([0061], note the number of the foils can be adjusted and grouping of foils does not require a higher skill beyond an ordinary skill in the art, for the purpose of controlling the deformation of the thickness, the claimed “wherein the at least one piezoelectric device includes multiple first electrode layers and multiple second electrode layers alternately disposed in a vertical direction, the first electrode layers are electrically connected to one another, and the second electrode layers are electrically connected to one another”).

Regarding to Claim 21,
Fig. 7 of ‘339 shows a gap plate filling the space between the focus ring 300 and the bottommost piezoelectric element, thus it is a gap plate (the claimed “further comprising: a gap plate between the at least one piezoelectric device and the focus ring”);
The imported variable thickness feature of the piezoelectric element fills the gap between the focus ring 80 and focus supporting region (the claimed “wherein the variable thickness of the at least one piezoelectric device fills a gap between the focus ring supporting region and the focus ring”).

Regarding to Claims 23-30,
‘339 teaches the plasma control element 300 as shown in FIG. 5 can be used as a ring segment as shown in FIG. 4. Preferably, all ring segments 80a-80d of FIG. 4 are equipped with a piezo-electric element that allows an individual modification of the outer geometry of each ring segment ([0062], note increasing the number of the segment set does not require a higher skill beyond an ordinary skill, and the each segment can be coupled, together or separately with electrical power supply, the claimed “wherein the at least one piezoelectric device include a plurality of piezoelectric device separated from one another” of Claim 23, “wherein the focus ring includes a first ring segment and a second ring segment, the first ring segment is disposed inside the second ring segment above the focus ring supporting region, and the plurality of piezoelectric device include at least one first piezoelectric device disposed between the first ring segment and the focus ring supporting region and at least one second piezoelectric device disposed between the second ring segment and the focus ring supporting region” of Claim 24, “wherein the piezoelectric devices are coaxially disposed” of Claim 25, “wherein the piezoelectric devices are circumferentially disposed” of Claim 26, “wherein the piezoelectric devices are coaxially and circumferentially disposed” of Claim 27, “wherein voltages are separately applicable to the piezoelectric devices” of Claim 27, “wherein the piezoelectric devices are categorized into a plurality of groups, and voltages are separately applicable to the groups” of Claim 28, and “wherein a voltage is applied collectively to all the piezoelectric devices” of Claim 29).

Regarding to Claim 31, ‘339 teaches:
A support element capable of supporting a substrate inside the plasma process chamber (abstract, the claimed “A plasma processing apparatus comprising: a plasma processing chamber; a substrate support assembly disposed in the plasma processing chamber”);
A DC voltage may be applied to the plasma control element 80 ([0046], the claimed “and a DC power source”);
The support element 30 comprises an electro-static chuck 40 which fixes the substrate's position, and a cathode 50 (Fig. 2, [0044]), and the focus ring 80 is in a lower position with respect to the surface 110 of the support element 30 ([0050], note Fig. 2 shows the focus ring is disposed on an outer region of the cathode 50 surrounding the chuck 40, the claimed “comprising: a support having a substrate supporting region and a focus ring supporting region, the focus ring supporting region surrounding the substrate supporting region; a focus ring disposed above the focus ring supporting region”);
The plasma control element 300 as shown in FIG. 5 can be used as a ring segment as shown in FIG. 4. Preferably, all ring segments 80a-80d of FIG. 4 are equipped with a piezo-electric element that allows an individual modification of the outer geometry of each ring segment ([0062], note the ring formed by the plasma control elements 80a, 80b, 80c, 80d is a different type of a focus ring 80, therefore, based on the “equipped with a piezo-electric element”, the focus ring of Figs. 1-2 also would have a piezo-electric element below the ring, as shown in Fig. 5, thus the equipped piezo-electric element would have disposed between the focus ring supporting region and a focus ring, the claimed “and at least one piezoelectric device disposed between the focus ring supporting region and a focus ring”);
The variable thickness feature was discussed in the alternative claim 17 rejection above, thus it is omitted (the claimed “the at least one piezoelectric device having a variable thickness in response to a voltage applied by the DC power source, wherein a variation in thicknesses of the at least one piezoelectric device causes a vertical shift of the focus ring, and the thickness of the at least one piezoelectric device is adjustable to prevent generation of a gap between the focus ring and the focus ring supporting region”).

Claim 18 is/are rejected under 35 U.S.C. 103 as obvious over ‘339 and ‘402, as being applied to Claim 17 rejection above, further in view of Park et al. (US 20030010452, hereafter ‘452).
Regarding to Claim 18,
‘402 teaches A piezoelectric actuator includes a piezoelectric element such as ceramic, and upon a voltage being applied thereto ([0082], note ceramic is a dielectric), but ‘339 and ‘402 do not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 18: wherein the at least one piezoelectric device comprises a dielectric elastomer.

‘452 is analogous art in the field of substrate processing apparatus (abstract). ‘452 teaches the piezoelectric element 572 may be formed of… poly vinylidene fluoride (PVDF) polymer (Fig. 2, [0082]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted the vinylidene fluoride, as the material of the piezo-electric element of ‘339, for its suitability as the material for the piezo-electric element with predictable result. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness, see MPEP 2144.07.

Claim 20 is/are rejected under 35 U.S.C. 103 as obvious over ‘339 and ‘402, as being applied to Claim 17 rejection above, further in view of Parent et al. (US 5747672, hereafter ‘672).
Regarding to Claim 20,
‘339 and ‘402 do not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 20: wherein the at least one piezoelectric device is covered with a corrosion-resistant resin.

‘672 is analogous art in the field of piezoelectric elements (abstract). ‘672 teaches the complete encapsulation of the piezoelectric elements 20, electrodes 24 and connected ends of the electrical leads 23 within a monolithic matrix 28 of a protective material, preferably epoxy resin, provides good protection for these sensitive components from contact with liquids and vapors, thus minimizing corrosion (lines 15-20 of col. 5).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have encapsulated the piezo-electric element of ‘339, a protective material, preferably epoxy resin, for the purpose of providing good protection from contact with liquids and vapors, thus minimizing corrosion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AIDEN LEE/           Primary Examiner, Art Unit 1718